J-S49011-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

STEFFONE SPANN

                            Appellant                 No. 1314 EDA 2015


           Appeal from the Judgment of Sentence December 18, 2014
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0011532-2013


BEFORE: PANELLA, J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                               FILED JULY 25, 2016

        Appellant, Steffone Spann, appeals from the judgment of sentence

entered December 18, 2014, by the Honorable Daniel D. McCaffery, Court of

Common Pleas of Philadelphia County. We affirm.

        We take the underlying facts and procedural history in this matter

from the trial court’s July 14, 2015 opinion.

              On July 28, 2013, during the early morning hours, Mr.
        Rodney Wroten, the complainant herein, was driving in the area
        of the 5700 block of Baltimore Avenue in Philadelphia when his
        van ran out of gas. (N.T.[,Bench Trial, 9/18/14 at] 7-12, 13). He
        walked to a gas station located a block away at Baltimore
        Avenue and 58th Street[,] purchased gas and returned to his
        vehicle. (N.T. 13). While sitting in his van, Wroten was
        approached by Appellant who asked him something to the effect
        of, “Where the shit at?” (N.T. 13, 15). Wroten testified that on
        the previous day, he was told that someone named “Steffone”
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S49011-16


     who lived on Cecil Street, was looking for him because he
     allegedly had taken something from “Steffone.” Wroten did not
     understand Appellant’s question because he did not know
     Appellant and had not taken anything from him. (N.T. 15-17).

           When the conversation ended, Appellant walked away,
     leading Wroten to believe that he was leaving. (N.T. 17, 18).
     However, Appellant suddenly stopped in front of Wroten’s van
     and fired three shots at Wroten’s head through the front
     windshield. (N.T. 18-20). Each of the three shots struck Wroten,
     who covered his head with his arm, in his left arm. Two of the
     bullets exited his arm and struck him in his shoulder and back.
     (N.T. 19-20). After firing the shots, Appellant fled. (N.T. 20-21).

           Although he had been shot, Wroten exited his vehicle and
     unsuccessfully tried to flag down a passing motorist. (N.T. 23-
     24). He collapsed after walking about a block. (N.T. 24). The
     police arrived shortly thereafter and transported him to a nearby
     hospital for treatment. (N.T. 24-25).

           The next morning Wroten gave police a statement about
     the incident. During the police interview, Wroten was shown a
     photo spread and identified Appellant as the person who shot
     him the previous evening. (N.T. 28-30).

            Ms. Sharqueise Wallace was sitting on the porch of her
     residence when the incident occurred. Wallace observed Wroten
     having trouble with his vehicle and a man walk up to him as
     Wroten tried to restart the van. (N.T. 80-81). Wallace then
     observed the two men engage in a brief conversation and when
     it ended, the man who had walked up to the van began firing a
     gun. (N.T. 81-82). Wallace ran into her house and called 911.
     She then returned outside and approached the complainant who
     had collapsed on the street. (N.T. 83). Wroten told Wallace his
     name and stated that he did not know the name of the person
     who had shot him. (N.T. 105). According to Wallace, the police
     arrived shortly thereafter and drove Wroten away after putting
     him in a police car. (N.T. 83-84). Wallace was not able to
     identify the male who fired the shots because she did not see the
     man’s face. (N.T. 86).

           Appellant testified in his own defense and denied knowing
     Wroten. (N.T. 155-156). He also denied having been the victim
     of a theft and indicated that he was inside his home, which was
     located in close proximity to the site of the incident herein, when
     the incident occurred. (N.T. 159-160, 162).

                                    -2-
J-S49011-16



Trial Court Opinion, 7/14/15 at 2-3 (footnotes omitted).

            On September 18, 2014, following a waiver trial, Appellant
      was found guilty of Attempted Murder, 18 Pa.C.S. § 901, graded
      as a felony of the first degree, Aggravated Assault, graded as a
      felony of the first degree, 18 Pa.C.S. § 2702, Firearms Not to Be
      Carried [W]ithout a License, 18 Pa.C.S. § 6106, Discharge Of A
      Firearm Into Occupied Structure, 18 Pa.C.S. § 2702.1, Carrying
      a Firearm on a Public Street, 18 Pa.C.S. § 6108, Possessing an
      Instrument of Crime Generally, 18 Pa.C.S. § 907, Simple
      Assault, 18 Pa.C.S. § 2701, and Recklessly Endangering
      [A]nother Person[,] 18 Pa.C.S. § 2705. On December 18,
      201[4], [the trial court sentenced Appellant to] eight to twenty
      years’ incarceration.

            Following the imposition of sentence, Appellant filed a
      motion for reconsideration of sentence. Said motion was denied
      on April 13, 2015. Appellant thereafter filed a notice of appeal to
      the Superior Court and a court ordered Pa.R.A.P. 1925(b)
      statement. …

Id. at 1-2.

      Appellant raises two issues for our review.

      1. Did the [t]rial [c]ourt err and unfairly prejudice Steffone
         Spann when the [c]ourt overruled [d]efense [c]ounsel’s
         objection and allowed the complaining witness to testify as to
         what others’ [sic] had told him?

      2. Did the [t]rial [c]ourt err and unfairly prejudice Steffone
         Spann when the [c]ourt overruled [d]efense [c]ounsel’s
         objection and allowed the District Attorney to conduct re-
         direct examination, which exceeded the scope of the cross-
         examination of the complaining witness?

Appellant’s Brief at 5.

      Preliminarily, we note that the trial court determined that Appellant’s

Rule 1925(b) statement was too vague to facilitate review of the issues

raised therein. Specifically, the court found that “Appellant waived review of

these claims since he fails to specifically cite to the testimony of record

                                     -3-
J-S49011-16



pertaining to this claim in his Pa.R.A.P. 1925(b) statement.” Trial Court

Opinion, 7/14/15 at 4. We agree.

      “If a Rule 1925(b) statement is too vague, the trial judge may find

waiver and disregard any argument.” Commonwealth v. Reeves, 907 A.2d
1, 2 (Pa. Super. 2006) (citation omitted).

      When a court has to guess what issues an appellant is appealing,
      that is not enough for meaningful review. When an appellant
      fails adequately to identify in a concise manner the issues sought
      to be pursued on appeal, the trial court is impeded in its
      preparation of a legal analysis which is pertinent to those issues.
      In other words, a Concise Statement which is too vague to allow
      the court to identify the issues raised on appeal is the functional
      equivalent of no Concise Statement at all.

Id. (citations omitted).

      Here, Appellant’s Rule 1925(b) statement did not include record

citations to the pertinent testimony he challenged on appeal. Consequently,

Appellant’s concise statement was not specific enough for the trial court to

identify and address the issues Appellant purported to raise. See Trial Court

Opinion, 7/14/15 at 4. As Appellant’s concise statement hampered effective

appellate review of his claims, the trial court correctly found the issues

raised therein waived.

      Even if we were to address Appellant’s claims, we would not afford

relief. Assuming, for the sake of argument, that inadmissible evidence had




                                     -4-
J-S49011-16



been admitted at trial and should have been excluded, 1 such error would

undoubtedly be harmless. There was no jury trial in this case. “[The] trial

court, acting as the finder of fact, is presumed to know the law, ignore

prejudicial     statements,        and         disregard   inadmissible   evidence.”

Commonwealth v. Smith, 97 A.3d 782, 788 (Pa. Super. 2014) (citation

omitted). Nothing in the record indicates the contrary. Accordingly,

Appellant’s issues would not merit relief.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2016




____________________________________________


1
   Our decision in no way reflects on the merits of Appellant’s underlying
claims and we could not examine Appellant’s claims even if we were inclined
to do so. The certified record does not contain a transcript of the non-jury
trial and there is no request for transcripts attached to Appellant’s notice of
appeal. It is long settled that “[w]hen the appellant ... fails to conform to
the requirements of [Pa.R.A.P.] 1911 [relating to transcript requests], any
claims that cannot be resolved in the absence of the necessary transcript or
transcripts must be deemed waived for the purpose of appellate review.”
Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006), appeal
denied, 916 A.2d 632 (Pa. 2007) (citation omitted).




                                           -5-